— Proceeding pursuant to CPLR article 78 to review a determination of the New York City Transit Authority, dated November 9, 1984, which, after a hearing, terminated the petitioner’s employment.
*306Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner was collecting fares at a subway token booth when, unbeknownst to her, two supervisors began observing her actions. As a result of those observations and a subsequent audit of the token booth funds, the petitioner was accused of making unauthorized hand collections and of converting $260 in Transit Authority funds to her own use. After a hearing at which the two supervisors testified, the charges were upheld and the petitioner was dismissed from employment. Although the testimony of the petitioner and supervisors at the hearing was conflicting, it is for the agency to determine which testimony to accept or reject. Our review is limited to the question of whether there is substantial evidence to support the agency’s determination (see, Matter of Collins v Codd, 38 NY2d 269). Here the agency has met that burden. Considering the nature of the charges, we do not find the penalty of dismissal to be an abuse of the agency’s discretion (see, Matter of Pell v Board of Educ., 34 NY2d 222). Thompson, J. P., Niehoff, Rubin and Eiber, JJ., concur.